FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                   TENTH CIRCUIT                           October 10, 2014

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                          No. 14-2090
                                                   (D.C. No. 2:13-CR-01281-RB-1)
 ADRIANA IVETTE ESTRADA,                                    (D. N. Mex.)

        Defendant - Appellant.


                                ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       Adriana Estrada entered a plea agreement and pled guilty to one count of

importing marijuana from Mexico and one count of possession of marijuana with intent

to distribute. On August 20, 2013, she was sentenced to time served and two years of

supervised release. That same day, the Department of Homeland Security initiated



        *After examining Appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
removal proceedings against her. She is a Mexican citizen and had been a lawful

permanent resident.

       On September 24, 2013, Ms. Estrada filed a motion for a writ of coram nobis to

vacate her conviction based on ineffective assistance of counsel. The district court,

adopting the magistrate judge’s Proposed Findings and Recommended Disposition,

denied the motion, concluding Ms. Estrada had not established ineffective assistance of

counsel under Strickland v. Washington, 466 U.S. 668 (1984). Ms. Estrada appeals.

       A coram nobis request under the All Writs Act, 28 U.S.C. § 1651(a), may be

considered when the movant is not in custody and therefore ineligible for habeas corpus

relief under 28 U.S.C. § 2255. See Chaidez v. United States, 133 S. Ct. 1103, 1106 n.1

(2013); Rawlins v. Kansas, 714 F.3d 1189, 1196 (10th Cir. 2013). But a movant serving

a term of supervised release remains “in custody” for purposes of § 2255, see United

States v. Cervini, 379 F.3d 987, 989 n.1 (10th Cir. 2004), and cannot file a coram nobis

proceeding, see United States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002) (“[A]

prisoner may not challenge a sentence or conviction for which he is currently in custody

through a writ of coram nobis.”).




                                            -2-
       Although Ms. Estrada’s incarceration had ended when she filed her motion, she

remained on supervised release and was therefore ineligible to file for a writ of coram

nobis. We affirm.1

                                           ENTERED FOR THE COURT



                                           Scott M. Matheson, Jr.
                                           Circuit Judge




       1
          We may affirm the district court’s judgment on an alternative ground supported
in the record. United States v. Winningham, 140 F.3d 1328, 1332 (10th Cir. 2013)
(“[W]e may affirm the district court on a wholly different basis so long as our decision
finds support in the record.”).
        We are permitted to affirm the district court even on an issue the litigants failed to
raise below. “Whether to address [an] argument despite the litigant’s failure to raise it
below is subject to this court’s discretion based on the circumstances of the individual
case.” United States v. Jarvis, 499 F.3d 1196, 1201 (10th Cir. 2007). For example, “the
Supreme Court has indicated appellate courts might be justified in resolving an issue for
the first time on appeal ‘where the proper resolution is beyond any doubt or where
injustice might otherwise result.’” Id. (quoting Singleton v. Wulff, 428 U.S. 106, 120
(1976)). Although the Government failed to raise in the district court that Ms. Estrada
was “in custody” at the time of her petition, we exercise our discretion to affirm on this
ground.

                                              -3-